Citation Nr: 0730145	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  06-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the residuals of cold 
injury to both feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.G. Alderman, Associate Counsel


INTRODUCTION

The veteran had active service from September 1943 to January 
1946.  His medals include the World War II Victory Medal.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 decision by the 
Department of Veterans Affairs (VA), St. Petersburg, Florida, 
Regional Office (RO).  

In June 2007, the veteran was afforded a personal hearing 
before the undersigned Veterans Law Judge.  A transcript of 
the hearing is of record.  Taking into consideration the 
veteran's advanced age, the Board granted the veteran 
advanced status on the docket.  See 38 C.F.R. § 20.900(c) 
(2006).


FINDING OF FACT

Residuals of cold injury to both feet are shown to be related 
to active military service.


CONCLUSION OF LAW

Resolving reasonable doubt in the veteran's favor, residuals 
of cold injury to both feet were incurred during military 
service.  38 U.S.C.A. §§ 1110, 5103-5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.     §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002)), imposes obligations on VA in terms of its duty 
to notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative of any information and medical or lay evidence 
that is necessary to substantiate the claim.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

With regard to the VCAA, it appears clear in this case that 
all obtainable evidence identified by the appellant relative 
to the issue adjudicated in this decision has been obtained 
and associated with the claims folder.  The record on appeal 
is sufficient to resolve the matter of service connection for 
residuals of cold injury.  In view of the disposition below 
granting the claim on appeal, no useful purpose would be 
served by delaying the adjudication of this issue further to 
conduct additional development pursuant to the VCAA.

Service Connection

The veteran contends that service connection is warranted for 
residuals of cold injury to both feet.  He asserts that his 
current condition was caused while serving in World War II as 
a result of constantly standing in ocean water, operating in 
cold and wet conditions when conducting pipeline construction 
and maintenance, and due to a stack of dislodged piping 
falling and rolling over both of the veteran's feet.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2007).  In order to prevail on the issue of service 
connection on the merits, there must be (1) medical evidence 
of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In general, lay persons are not considered competent to offer 
opinions on medical matters, such as causation or diagnosis.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  If 
all the evidence is in relative equipoise, the benefit of the 
doubt should be resolved in the veteran's favor, and the 
claim should be granted.  38 U.S.C.A. § 5107; 38 C.F.R. § 
3.102.  However, if the preponderance of the evidence is 
against the claim, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  When, after consideration 
of all the evidence, a reasonable doubt arises regarding 
service origin, such doubt will be resolved in favor of the 
veteran.  38 C.F.R. § 3.102.

Considering the evidence of record in light of the above 
noted criteria, and affording the veteran the benefit of the 
doubt, the Board finds that the criteria for service 
connection for bilateral foot disorder are met.

Of record are the veteran's service medical records, which 
indicate that the veteran's feet were normal at the time he 
enlisted and completed his physical examination in September 
1943 and normal at the time of his discharge in January 1946.  
His service medical records are negative for any complaints, 
treatment or diagnosis of cold injuries to the feet.  

In September 2003, the veteran was afforded a VA medical 
examination at which time he reported a history of continuous 
exposure to cold, wet conditions and an incident involving 
heavy pipes rolling over his feet while serving overseas 
during World War II.  He reportedly sought medical attention 
when the pipes rolled over his feet, but did not seek further 
treatment for his feet during service.  

During the examination, the veteran reported that his feet 
hurt and that he had a difficult time keeping them warm and 
dry.  In addition, the veteran experienced tingling, burning 
and numbness in his feet.  His feet were sensitive to cold 
and seemed to fall asleep on him.  The veteran's foot pain 
progressed throughout the day from a 0 to a 9 on a pain grid 
and was relatively constant.  He experienced moderate pain at 
night, and indicated that cold conditions, walking, and 
standing exacerbated the pain.  The veteran also indicated 
that joint stiffness occurred later in the day and that the 
pain in the joints of his feet disturbed his sleep.  Finally, 
the veteran indicated that he kept his feet covered at all 
times, changed his socks frequently, and could walk a maximum 
of 50 yards before having to stop and sit down.

The VA examiner reviewed the claims file and noted that the 
veteran wore special shoes by Rockport and that his ankles 
were swollen.  Among other things, the VA examiner indicated 
that the veteran had no evidence of Raynaud's phenomenon, no 
breakdown ulceration of his frostbite scars, no ulceration, 
no history or evidence of skin cancer, and had normal hair 
growth.  The veteran did have thickening of the toenail on 
both great toes and a mycotic infection of all his toenails.  
He also had a hallux valgus deformity, scaling on the dorsum 
of his feet, and a claw toe on the right second toe.  The 
examiner indicated that the veteran had decreased sensations 
in both of his feet and diagnosed him as having "had 
traumatic injury to both feet with degenerative joint 
disease."  The x-rays indicated that both feet had minimal 
localized degenerative joint disease with pes planus 
deformity bilaterally.  The VA examiner concluded that the 
veteran "has residuals to his feet due to his injury in 
service, including numbness and including pain."

In November 2005, the veteran was afforded another VA medical 
examination.  During this examination, the veteran reported 
exposure to cold water and gasoline while serving overseas.  
The veteran admitted that he did not have frozen feet but 
that his job location and duties required him to stand in 
cold water for continuous periods during the months of 
August, September, and October.  He sought medical attention 
for his feet only when the pipes rolled over them.

During the examination, the veteran reported that he felt 
pain on the top of his feet daily and experienced occasional 
numbness and excessive sweating from the feet.  He indicated 
that his feet were sensitive to cold and that he was more 
sensitive to cold than others located in the same room. 

The examiner noted the loss of hair on the veteran's feet and 
his use of soft padded insoles to help him walk more 
comfortably.  The examiner also noted the localized 
degenerative joint disease with pes planus deformity 
bilaterally on an x-ray done on September 8, 2003.  Among 
other things, the VA examiner indicated that the veteran had 
no evidence of Raynaud's phenomenon or weakness of the feet, 
no ulceration or skin cancer, but did have thick discolored 
toenails bilaterally.  The veteran had a fungal infection of 
the toenails, but he stated that it started years ago but 
after separation from service.  

In conclusion, the VA examiner stated that based on the 
veteran's admissions, there appeared to have been a mild cold 
injury, and that the veteran had "some of the symptoms which 
can be seen as a residual of cold injury such as the cold 
sensitivity in the feet.  He has also loss of hair."  The 
examiner stated that the history related to him appeared 
credible, and that "the veteran is as likely as he is not to 
have had mild cold injury and the only residual I can relate 
to the history of that cold injury he had is the symptoms of 
cold sensitivity."  The examiner continued, and opined that 
it is also "as likely as not that the veteran's current 
moderate onychomycosis of the toenails to be related to the 
service."  However, the examiner could not relate the 
degenerative joint disease with pes planus deformity to 
service without resorting to speculation.

At the hearing before the Board in June 2007, the veteran 
testified that his duties in service required him to stand in 
cold water and gasoline for extended periods while stationed 
abroad during World War II.  He indicated that he did not 
receive any medical treatment for cold exposure to his feet 
while in service.  He stated that his feet hurt and are 
sensitive to cold conditions, causing him to keep blankets 
over his feet while sleeping or watching television.  He 
wears cotton socks, powders, and uses other over-the-counter 
products to help with foot perspiration.  The veteran 
testified that he had no hair on his feet and that the hair 
on his legs stops growing approximately six inches above his 
feet, where the top of his boots would have been.  He also 
stated that he has purchased several different types of 
lotions for his feet without relief, and that occasionally 
his feet and lower legs hurt and itch to the point where he 
scratches until blood is drawn.

In light of the foregoing, the Board finds that the evidence 
of record is consistent with the veteran's contentions and 
sworn oral testimony.  The veteran's military occupational 
specialty (MOS) was petroleum pumping equipment repairman.  
His battles and campaigns included Normandy, Northern France 
and Rhineland.  His testimony concerning his duties during 
service is consistent with his MOS.  38 C.F.R. § 3.303(a).  
Although the service medical reports show no findings of cold 
injury, the veteran was subsequently afforded VA examination 
by medical professionals who have expertise in identifying 
the presence of cold injury residuals.  The VA examiners 
found such residual disability.   Despite the absence of 
medical findings during service, the Board resolves 
reasonable doubt in favor of the veteran with regard to 
exposure during service that led to the post-service cold 
injury residuals.  38 C.F.R. § 3.303(d).   

At the time of the September 2003 VA examination, the veteran 
reported a history of continuous exposure to cold, wet 
conditions and an incident involving heavy pipes rolling over 
his feet.  The examiner opined that the veteran has residuals 
to his feet due to his injury in service, including numbness 
and pain.  Similarly, at the November 2005 VA examination, 
the veteran reported a history of significant exposure to 
cold weather while serving during World War II and his 
treatment for pipes rolling over his feet.  That examiner 
opined that the veteran's bilateral foot injury was as likely 
as not related to his period of service.  

Accordingly, the Board finds that the veteran has established 
the existence of in-service cold weather exposure consistent 
with the conditions at that time during World War II, and 
current residuals in the form of pain, numbness, hair loss, 
and cold sensitivity in both feet.  

Furthermore, the 2003 VA examiner noted the veteran's report 
of pipes rolling over his feet, and suggested in the 
diagnosis that the veteran's degenerative joint disease stems 
from that incident.  In the 2005 examination, the examiner 
opined that the "degenerative joint disease with pes plantus 
deformity of the feet...cannot be related to the service 
without the resort to speculation."  Despite this and the 
fact that the pipe incident and subsequent treatment are not 
documented within the veteran's service medical records, the 
Board finds the veteran competent to report that the incident 
occurred, that he suffered pain, and that he was treated for 
the injury.  In light of the conflicting opinions, the Board 
finds that the evidence is in equipoise as to whether the 
veteran's degenerative joint disease is related to his injury 
in service.  Thus, resolving the doubt in favor of the 
veteran, the Board finds that the degenerative joint disease 
of both feet was incurred in service.  

In summary, resolving the benefit of the doubt in the 
veteran's favor, service connection is established for 
bilateral foot disorder, to include degenerative joint 
disease.  38 U.S.C.A. §§ 1110, 5107(b); 38 C.F.R. §§ 3.102, 
3.303.  


ORDER

Entitlement to service connection for residuals of cold 
injury to both feet is granted.


____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


